EXHIBIT 10.14

 

 

March 25, 2015

 

Kimberly Sentovich

 

29 Long Bay Drive

 

Newport Beach, CA 92660

    Dear Kim:

I am pleased to offer you a position with The Gymboree Corporation (the
“Company”), as EVP of Stores & Logistics. If you decide to accept this position,
your annual salary will be $431,000 payable bi-weekly in accordance with the
Company’s normal payroll procedures. Your targeted annual bonus payout is 40% of
your base salary with a maximum payout of 80% (pro-rated based on your time in
position).

The parent company of The Gymboree Corporation (Giraffe Holding, Inc.) maintains
an equity incentive plan. Awards under the plan are made at the discretion of
the Board of Directors of Giraffe Holding, Inc. or its authorized delegate. You
will be granted 40,000 stock options to vest over 5 years. Please note: Stock
option grants are subject to approval by the Board of Directors. Upon approval
of your stock options, the vesting will be effective from your date of hire.

As an employee, you are also eligible to receive certain employee benefits
including: medical, dental and vision insurance, long and short-term disability
coverage, 401(k) and 9 holidays. As an executive level employee you will not be
eligible to accrue Flexible Time Off (FTO). You will be given a complete
orientation of these and additional benefits on your first day. Your
participation in Gymboree’s insurance programs will begin on the first day of
the first month following your start date.

The Company is excited about your joining and looks forward to a beneficial
relationship. Nevertheless, you should be aware that your employment with the
Company is for no specified period and constitutes at-will employment. As a
result, you are free to resign at any time, for any reason or for no reason.
Similarly, the Company is free to conclude its employment relationship with you
at any time, with or without cause, and with or without notice. We request that,
in the event of resignation, you give the Company at least two weeks’ notice.

The Company reserves the right to conduct background investigations and/or
reference checks on all of its potential employees. Your job offer, therefore,
is contingent upon a clearance of such a background investigation and reference
checks.

For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to us within three (3)
business days of your date of hire, or our employment relationship with you may
be terminated.

We also ask that, if you have not previously done so, you disclose to the
Company any and all agreements relating to your prior employment that may affect
your eligibility to be employed by the Company or limit the manner in which you
may be employed. It is the Company’s understanding that any such agreements will
not prevent you from performing the duties of your position and you represent
that such is the case. Moreover, you agree that, during the term of your
employment with the Company, you will not engage in any other employment,
occupation, consulting or other business activity directly related to the
business in which the Company is now involved or becomes involved during the
term of your employment, nor will you engage in any other activities that
conflict with your obligations to the Company. Similarly, you agree not to bring
any third party confidential information to the Company, including that of your
former employer, and that in performing your duties for the Company you will not
in any way utilize any such information.



--------------------------------------------------------------------------------

As a Company employee, you will be expected to abide by company rules and
standards. You will be specifically required to sign an acknowledgment that you
have read and that you understand the Company’s rules of conduct which are
included in the Gymboree Corporation Employee Handbook. As a condition of your
employment, you will also be required to sign and comply with an Employment,
Confidential Information, Invention Assignment and Arbitration Agreement which
requires, among other provisions, the assignment of patent rights to any
invention made during your employment at the Company, and non-disclosure of
proprietary information.

To indicate your acceptance of the Company’s offer, please sign and date this
letter in the space provided below. A duplicate original is enclosed for your
records.

This letter, along with any agreements relating to proprietary rights between
you and the Company, set forth the terms of your employment with the Company and
supersede any prior representations or agreements, whether written or
oral. Although your job duties, title, compensation and benefits, as well as the
Company’s personnel policies and procedures, may change from time to time, the
“at will” nature of your employment may only be changed in an express written
agreement signed by the Chief Executive Officer and you. This opportunity will
terminate if it is not accepted, signed and returned by Friday April 3rd, 2015.

Kim, we look forward to a favorable reply and to working with you at The
Gymboree Corporation.

Sincerely,

 

 

Mark Breitbard

Chief Executive Officer

 

Agreed to and accepted:

 

Signature:

 

 

Printed Name:

 

 

Date:

 

 

Start Date:

 

 

Enclosures

  Duplicate Original Letter

  Employment, Confidential Information, Invention Assignment and Arbitration
Agreement

  Gymboree Management Severance Plan

  Gymboree Management Severance Plan - Notice of Participation